Citation Nr: 1216050	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a bilateral leg disability, to include as secondary to a back disability.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to February 2003.

This matter was last before the Board of Veterans' Affairs (Board) in June 2010 on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Board granted the Veteran's petition to reopen a claim of entitlement to service connection for bilateral hearing loss and remanded that claim, as well as the claims for service connection for neck and bilateral leg disabilities, to the RO for additional development. 

In a December 2011 rating action, the RO granted entitlement to service connection for left ear hearing loss. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not filed a second NOD in regard to the December 2011 rating action so the issue of entitlement to service connection for left ear hearing loss is not before the Board. The remaining claim of entitlement to service connection for right ear hearing loss is reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a neck disability and for disabilities of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with right ear hearing loss at the disability thresholds recognized by VA.

2. The reports of October 2002, October 2007, and May 2011 VA audiology examinations are competent evidence that the Veteran has not experienced a right ear hearing disability during the appellate period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a May 2007 letter of the evidence necessary to substantiate a claim for service connection. Pelegrini v. Principi, 18 Vet.App. 112 (2004). This letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). A June 2010 letter from the AMC reiterated the contents of the May 2007 letter.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains the Veteran's service treatment records and VA treatment records as well as reports from VA audiology examinations conducted in October 2002 (pre-separation), October 2007, and May 2011. VA must ensure that its examinations and opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The reports reflect that only the 2011 examiner reviewed the claims file, but all examiners interviewed and examined the Veteran prior to rendering opinions. The medical opinions are reasoned and explained; the Board finds the reports adequate. As the Veteran has not indicated that he has any additional evidence, the duty to assist has been met.

As noted above, the Board remanded the Veteran's claims for additional development in June 2010. In specific regard to the claim for hearing loss, the Board directed the RO/AMC to afford the Veteran an additional VA examination. That examination was accomplished in May 2011. The Board's remand directive, specific to the issue herein decided, has been completed; the RO/AMC has substantially complied with the June 2010 remands. Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

Although the Board presently remands the other claims for additional development and to ensure completion of other 2010 Board remand directives, such development is immaterial to the Veteran's present claim. Further delaying a decision on the issue of entitlement to service connection for right ear hearing loss unnecessarily imposes additional burdens with no benefit flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). The claim is being denied due to lack of current right ear hearing loss at thresholds recognized by VA - medical evidence reflects no such disability, and the Veteran does not contend that his hearing has measurably worsened since the May 2011 examination - any error in the sequence of events or content of notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of right ear hearing loss has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).





Service Connection

The Veteran seeks service connection for right ear hearing loss claimed as the result of in-service noise exposure. Although his testimony and service records are competent, probative evidence that he was exposed to loud noises in service, all of the medical evidence of record shows that he does not experience a right ear hearing disability within the meaning of 38 C.F.R. § 3.385. The Board must deny his claim. 38 C.F.R. § 3.102.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service personnel records, along with his DD 214, reflect more than 20 years of active duty service with specialization in wire system installation and radar. Further, as observed by the Board in June 2010, the service records show that he was fitted with hearing protection upon observation of "routine occupational noise exposure." On these bases, the Board finds that his account of sustaining acoustic trauma during service is presumed credible. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's June 1982 enlistment examination and self report reflect normal hearing. Although his right ear hearing did not show disability at the thresholds recognized by VA at the time of separation from service, the Veteran indicated on a self-report of medical history that he had experienced hearing loss in both ears. In May 2007, he wrote to VA and stated that his in-service exposure to aircraft noise and gunfire had resulted in "a degree of loss of hearing... in his ears." He is competent to report acoustic trauma and symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran's in-service audiometric test results reflect an upward shift in thresholds throughout his service, but no in-service test results for the right ear meet the requirements for a hearing "disability" under 38 C.F.R. § 3.385. Pursuant to Ledford, 3 Vet.App. at 89, a lack of such results is not a bar to a subsequent grant of entitlement to service connection when post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385. However, here there are also no post-service audiometric testing results reflecting a right ear hearing disability as defined by law.

An October 2002 VA pre-separation audiology examination revealed bilaterally normal auditory sensitivity and perfect bilateral word recognition. However, an April 2007 VA treatment note revealed decreased left ear hearing and the Veteran reported for treatment of left ear hearing loss in June 2007. Although the April 2007 note identified a "mild to severe high frequency hearing loss sensorineural hearing loss... AD [right ear] and hearing within normal limits AS [left ear]," the remainder of the note reflects that the hearing loss was actually diagnosed in the left ear. Specifically, the audiologist noted "decreased hearing AS" and stated that treatment could be pursued "to improve this Veteran's hearing AS." See VA treatment note dated April 28, 2007.

Another VA audiological examination was conducted in October 2007. The audiological examiner observed normal bilateral hearing, but diagnosed bilateral tinnitus. Although the Veteran did not have any diagnosable hearing loss during the October 2007 examination, right ear auditory acuity tested better than left ear.

In May 2011, the Veteran was afforded another VA examination. After testing, the examiner diagnosed mild high frequency sensorineural hearing loss in the left ear and hearing within normal limits in the right ear. Word recognition scores were described as "excellent" in the right ear. The examiner opined that current (left ear) hearing loss was likely due to the Veteran's in-service experiences because his service audiograms showed persistent worsening in high frequency hearing. Service connection for left ear hearing loss was granted in a December 2011 rating decision.

Although the Veteran contends that he experiences a bilateral hearing disability, he must have a hearing loss as defined by VA regulation for purposes of service connection. The record contains no evidence of a current right ear hearing disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for right ear hearing loss for VA compensation purposes, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). Service connection cannot be granted and the claim must be denied.




ORDER

Service connection for right ear hearing loss is denied.


REMAND

The claims file reflects that pertinent evidence remains outstanding and clarifying medical opinions are warranted. The Board must remand the remaining claims to ensure compliance with the June 2010 remand directives and the duty to assist.

As an initial matter, the Board observes that the last VA treatment records associated with the claims file were generated on May 30, 2009. While this case is in remand status, the RO must gather subsequent VA treatment records and associate them with the claims file. 

VA treatment notes associated with the claims file reflect that the Veteran has been treated by a "fee basis neurologist" in regard to his neck disability. However, no such treatment notes appear in the claims file. While this case is in remand status, the RO must provide the Veteran with an authorization form allowing for the release of any private neurologist's treatment records. 

In June 2010, the Board directed the RO/AMC to contact the Veteran and request information about any in-service neck surgery. The Board also directed the RO/AMC to "then conduct a search for these records," but the record reflects no such search. Although the Veteran did not respond to a June 2010 letter asking him for additional information about the alleged surgery, the Board's directive does not indicate that the RO/AMC was only required to conduct a records search if the Veteran responded with additional detail. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's June 2010 remand also directed the RO/AMC to afford the Veteran a VA orthopedic examination to determine the etiology of any neck or leg disabilities. In specific regard to the claimed leg disabilities, the examiner was asked to provide diagnoses of any such disabilities other than knee and ankle disabilities, and to indicate whether any such diagnoses were likely related to the Veteran's active duty service. Orthopedic examinations were conducted in December 2010 and January 2012. The 2010 examiner diagnosed bilateral lower extremity radiculopathy of "uncertain etiology." The examination report reflects that the examiner could not reach a conclusion as to etiology and stated that the Veteran "may need further eval with ABI and MRI spine." A January 2012 examiner observed no radicular symptoms and opined that no leg disability was incurred in, or as a result of, service because "there's no evidence in service medical record for chronicity of care for bilateral leg pain." The 2012 examiner provided similar reasoning in a negative opinion as to the Veteran's claimed neck disability.

The 2010 examination report reflects that additional testing is necessary to determine whether or not the Veteran experiences a bilateral leg disability is a result of his service-connected back disability. The 2012 examination report reflects no such additional testing and does not explain how radiculopathies could be diagnosed in 2010, but not found in 2012. Further, the 2012 examiner did not provide a medical opinion (italics added for emphasis) in regard to either claim. The resulting examination report is therefore incomplete and it must be returned to the examiner for a clarifying opinion.

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to any conclusion that a nexus opinion cannot be provided without resorting to speculation, for such an opinion to be adequate, more than a conclusion must be expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A sufficient rationale and supporting explanation must be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  Also see Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment occurring after May 30, 2009 and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any records from a private neurologist. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Make additional attempts to locate the Veteran's complete active duty service records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate any additional records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

4. If no additional records can be located, make a formal finding as to their unavailability. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

5. After the above development has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate physician (preferably the January 2012 VA physician, if available) to determine the diagnosis and etiology of any disability of the neck and legs (other than the ankle and knee) found to be present.  All appropriate tests and studies, including evaluation with "ABI and MRI spine" as suggested by the December 2010 VA examiner, should be accomplished and all clinical findings should be reported in detail.

a. The entire claims folder and a copy of this remand must be made available to the VA examiner.  The examination report must reflect review of the claims file. Although the examiner has an independent responsibility to review the entire claims file, his or her attention is drawn to: any service records or private neurology treatment records added to the claims file as a result of this remand; a December 1988 service record showing non-radiating back pain and a December 1991 note of surgical removal of a keloid from the neck; the Veteran's May 2007 statement regarding his neck and legs; May 2009 VA notes indicating diagnoses of a neck sprain and chronic neck pain; and the report of a December 2010 VA examination.

b. After reviewing the claims file, the VA examiner is asked to address the following questions: 

Radiculopathy of the lower extremities:

Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has radiculopathy of the right and left lower extremities?  In making this assessment, the examiner is asked to comment on the diagnostic testing and evaluation results of record, and to reconcile the differing diagnoses (pertaining to radiculopathy of the bilateral lower extremities) contained in the December 2010 and January 2012 VA examination reports.

If the Veteran has radiculopathy of the right and/or left lower extremity, please identify the specific lower extremity or extremities affected by radiculopathy; and address the following:

Did radiculopathy of either lower extremity have its onset in service; or, was such a condition otherwise caused by an incident that occurred in service?

Has the clinical features, symptoms and signs associated with the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine caused the Veteran to develop radiculopathy of either lower extremity?

Has the clinical features, symptoms and signs associated with the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine caused an aggravation (permanent worsening) of any currently diagnosed radiculopathy of either lower extremity beyond the natural progress of that condition?




Lower extremities (other than ankle and knee):

Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a disorder of either leg (other than ankle and knee; and other than, or in addition to, radiculopathy)?  If so, please state the diagnosis or diagnoses of such disorder, with identification of the specific leg involved; and address the following:

Did such disorder of either leg have its onset in service; or, was it otherwise caused by any incident that occurred in service?

Has the clinical features, symptoms and signs associated with the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine caused the Veteran to develop any such disorder of either leg?

Has the clinical features, symptoms and signs associated with the Veteran's service-connected degenerative disc disease with chronic strain of the lumbar spine caused an aggravation (permanent worsening) of any such disorder of either leg beyond the natural progress of that condition?

Neck disability:

Based on the evidence of record, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a neck disorder?  If so, please state the diagnosis or diagnoses of such disorder; and address the following:

Did such neck disorder have its onset in service; or, was it otherwise caused by any incident that occurred in service?

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

6.     After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

7.    Thereafter, consider all of the evidence of record and readjudicate the issues of service connection as listed on the cover page.  If the benefits sought remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


